                       DISTRICT COURT OF THE UNITED STATES
                       WESTERN DISTRICT OF NORTH CAROLINA
                               CHARLOTTE DIVISION
                                 3:18-cv-00645-FDW

SCOTT MICHAEL COX,                  )
                                    )
            Plaintiff,              )
                                    )
            vs.                     )
                                    )                          ORDER
FNU McCOY, et al.,                  )
                                    )
            Defendant.              )
___________________________________ )

       THIS MATTER is before the Court on periodic status review following the return of mail

sent to Plaintiff’s listed address as undeliverable.

       On November 26, 2019, the Clerk mailed Plaintiff a copy of this Court’s Order granting an

enlargement of time for Defendant McCoy to answer or to otherwise respond to Plaintiffs

Complaint. [Doc. 20]. Plaintiff’s current address is listed on the docket report as Mecklenburg

County Jail, 80 East 4th Street, Charlotte, North Carolina, 28202. On December 11, 2019, the

Court received a notice that the Court’s Order [Doc. 20] was being returned undeliverable.

       Plaintiffs have a general duty to prosecute their cases. In this regard, a pro se plaintiff must

keep the Court apprised of his current address. See Carey v. King, 856 F.2d 1439, 1441 (9th Cir.

1988) (“A party, not the district court, bears the burden of keeping the court apprised of any

changes in his mailing address.”). Where a pro se plaintiff has failed to notify the Court of his

change of address, the action is subject to dismissal without prejudice for failure to prosecute.

Accord Walker v. Moak, Civil Action No. 07-7738, 2008 WL 4722386 (E.D. La. Oct. 22, 2008)

(dismissing without prejudice a § 1983 action for failure to prosecute under Rule 41(b) of the

Federal Rules of Civil Procedure where the plaintiff did not notify the court of his new address
upon his release from jail). Before dismissing this action for failure to prosecute, the Court will

give Plaintiff ten days in which to notify the Court of his updated address.

       IT IS, THEREFORE, ORDERED that:

       1.      Plaintiff shall have ten (10) days from service of this Order in which to notify the

               Court of his change in address.

       2.      The Clerk is directed to mail this Order to Plaintiff’s address as listed on the Court’s

               docket report.


                                                 Signed: December 12, 2019




                                                  2
